      Case 2:09-cr-00125-WBS Document 303 Filed 04/17/20 Page 1 of 3

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:09-cr-00125-02 WBS
13                  Plaintiff,

14        v.                                 ORDER
15   RAJDEEP SINGH,

16                  Defendant.

17

18                                ----oo0oo----

19               Defendant Rajdeep Singh has filed an Emergency Motion

20   for Compassionate Release filed April 15, 2020.         (Docket No.

21   302.)     Defendant argues that he should be released due to his

22   medical condition, including heart disease, diabetes, and his

23   age, which puts him at higher risk due to the current coronavirus

24   pandemic.    Defendant also states that he has served approximately

25   112 months of his 146-month sentence and that he has been

26   rehabilitated during his incarceration.

27               Although defendant does not cite to any particular

28   statute, regulation, or case for his requested relief, it appears
                                         1
      Case 2:09-cr-00125-WBS Document 303 Filed 04/17/20 Page 2 of 3

1    that he is requesting compassionate release under 18 U.S.C. §

2    3582(c).   A defendant may obtain such relief only through a

3    motion by the Director of the Bureau of Prisons or upon the

4    defendant’s own motion “after the defendant has fully exhausted

5    all administrative rights to appeal a failure of the Bureau of

6    Prisons to bring a motion on the defendant’s behalf or the lapse

7    of 30 days from the receipt of such a request by the warden of

8    the defendant’s facility, whichever is earlier[.]”          18 U.S.C. §

9    3582(c)(1)(A).

10              This administrative exhaustion requirement is

11   mandatory.   See, e.g., United States v. Meron, No. 2:18-cr-209

12   KJM (E.D. Cal. Apr. 14, 2020) (citing United States v. Carver,

13   No. 4:19-CR-06044-SMJ, 2020 WL 1604968, at *1 (E.D. Wash. Apr. 1,

14   2020)); United States v. Holden, No. 3:13-CR-00444-BR, 2020 WL

15   1673440, at *10 (D. Or. Apr. 6, 2020); see also Gallo Cattle Co.

16   v. U.S. Dep’t of Agric., 159 F.3d 1194, 1197 (9th Cir. 1998)

17   (“[W]hile judicially-created exhaustion requirements may be

18   waived by the courts for discretionary reasons, statutorily-

19   provided exhaustion requirements deprive the court of

20   jurisdiction and, thus, preclude any exercise of discretion by
21   the court.”).    Here, there is no indication that defendant has

22   made any request to the Bureau of Prisons for his release or that

23   he has exhausted his administrative remedies with regard to any

24   such request.

25              IT IS THEREFORE ORDERED that defendant’s pending motion

26   be, and the same hereby is, DENIED without prejudice to refiling
27   after defendant has exhausted his administrative remedies with

28   the Bureau of Prisons.
                                         2
      Case 2:09-cr-00125-WBS Document 303 Filed 04/17/20 Page 3 of 3

1    Dated:   April 17, 2020

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         3
